Citation Nr: 0018370	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 1997 
for the assignment of a 10 percent disability evaluation for 
a bilateral hearing loss.

2.  Entitlement to a compensable evaluation for the left 
ankle gunshot wound residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This appeal arose from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied a compensable evaluation 
for the left ankle gunshot wound residuals.  A decision was 
rendered in December 1998 which denied an effective date 
earlier than May 7, 1997 for the award of a compensable 
evaluation for the service-connected bilateral hearing loss 
disability.

The issue of entitlement to a compensable evaluation for the 
left ankle gunshot wound residuals will be subject to the 
attached remand.


FINDING OF FACT

The evidence indicates that it was ascertainable that the 
veteran's compensable evaluation for the bilateral hearing 
loss was warranted as of December 19, 1994.


CONCLUSION OF LAW

Under the governing law, the effective date of the award of 
10 percent for the service-connected bilateral hearing loss 
is December 19, 1994.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to 38 C.F.R. § 3.400(o)(2) (1999), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  Servello v. Derwinski, 3 Vet. App. 196 (1992) held 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the year prior to the claim, the increase 
in disability was ascertainable.

The veteran has requested that an earlier effective date for 
the assignment of a 10 percent evaluation for the service-
connected bilateral hearing loss be granted.  A review of the 
record indicated that he had appealed the evaluation assigned 
to the hearing loss disability following the original grant 
of service connection in August 1994.  Because the veteran 
has perfected an appeal as to the assignment of the initial 
rating following the initial award of service connection, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present in 
order to determine the correct disability evaluation or 
evaluations to be assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

After carefully reviewing the evidence of record, and after 
resolving any doubt in favor of the veteran, it is found that 
an effective date of December 19, 1994 should be awarded.  
The objective evidence of record included a clinic visit on 
December 19, 1994, at which time the veteran complained that 
his hearing loss had worsened.  After an examination, he was 
fitted for hearing aids.  It is found that this evidence 
suggests that the veteran's hearing loss had increased to a 
compensable level.  However, it is found that an effective 
date earlier than December 19, 1994 is not justified.  The VA 
examination conducted in June 1994 had clearly shown that a 
compensable evaluation was not warranted.  There was 
absolutely no evidence developed between this examination and 
the December 19, 1994 clinic visit that would indicate that 
his hearing loss had worsened.

In conclusion, it is found that the evidence supports a 
finding that a 10 percent disability evaluation from December 
19, 1994 for the service-connected bilateral hearing loss is 
justified.


ORDER

An effective date of December 19, 1994 for the award of a 10 
percent disability evaluation for the service-connected 
bilateral hearing loss is granted.


REMAND

The veteran has contended that his left ankle gunshot wound 
residuals are more disabling than the current disability 
evaluation would suggest.  He has stated that he suffers from 
pain a great deal of the time; he also noted that his ankle 
will swell.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran's left ankle was last examined by VA in May 1994.  
Another VA examination was scheduled in September 1998; 
however, he failed to report to this examination.  In 
February 1999, the veteran submitted a VA Form 9, Substantive 
Appeal, in which he indicated that he had not been informed 
of the time and place of the 1998 VA examination.  He stated 
that, since he was a long-haul truck driver, he needed 
sufficient notice of any scheduled examination.  Under the 
circumstances, it is determined that the veteran should be 
afforded another opportunity to report for a VA examination.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), it was held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA orthopedic and muscle 
examinations in order to ascertain the 
current nature and degree of severity of 
the service-connected left ankle gunshot 
wound residuals.  The claims folder must 
be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
she/he has reviewed the claims folder.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the left ankle.  
The examiner must obtain active and 
passive ranges of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the ankle joint is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

The veteran should be informed of the 
importance of reporting to the above-
scheduled examination; he should also be 
informed of the consequences of failure 
to report (that is, the denial of his 
claim).

2.  Once the above development has been 
completed, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected left 
ankle gunshot wound residuals.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration if 
otherwise in order.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



